UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 – September 30, 2011 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of September 30, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 96.2% AUTOMOBILES & COMPONENTS - 0.4% BorgWarner, Inc.(1) $ BANKS - 4.9% Commerce Bancshares, Inc. $ East West Bancorp, Inc. Fulton Financial Corp. $ CAPITAL GOODS - 9.8% BE Aerospace, Inc.(1) $ Hubbell, Inc. - Class B KBR, Inc. Pentair, Inc. Regal-Beloit Corp. SPX Corp. Thomas & Betts Corp.(1) Timken Co. URS Corp.(1) $ CONSUMER SERVICES - 4.0% Brinker International, Inc. $ Cheesecake Factory, Inc. (The)(1) ITT Educational Services, Inc.(1) Service Corp. International Sotheby's $ DIVERSIFIED FINANCIALS - 1.2% Affiliated Managers Group, Inc.(1) $ Raymond James Financial, Inc. $ ENERGY - 5.1% Arch Coal, Inc. $ HollyFrontier Corp. Oceaneering International, Inc. Southern Union Co. Superior Energy Services, Inc.(1) $ FOOD, BEVERAGE & TOBACCO - 3.2% Corn Products International, Inc. $ Ralcorp Holdings, Inc.(1) $ HEALTH CARE EQUIPMENT & SERVICES - 6.9% Kinetic Concepts, Inc.(1) $ LifePoint Hospitals, Inc.(1) Lincare Holdings, Inc. Mednax, Inc.(1) Omnicare, Inc. Owens & Minor, Inc. WellCare Health Plans, Inc.(1) $ HOUSEHOLD & PERSONAL PRODUCTS - 0.8% Energizer Holdings, Inc.(1) $ INSURANCE - 5.8% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. WR Berkley Corp. $ MATERIALS - 4.5% Albemarle Corp. $ Ashland, Inc. Cytec Industries, Inc. Packaging Corp. of America Reliance Steel & Aluminum Co. Rock-Tenn Co., Class A Valspar Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 5.2% Endo Pharmaceuticals Holdings, Inc.(1) $ Medicis Pharmaceutical Corp. - Class A Perrigo Co. $ REAL ESTATE - 5.9% Hospitality Properties Trust (REIT) $ Jones Lang LaSalle, Inc. Rayonier, Inc. (REIT) $ RETAILING - 11.9% Advance Auto Parts, Inc. $ Ascena Retail Group, Inc.(1) Dick's Sporting Goods, Inc.(1) Dollar Tree, Inc.(1) Foot Locker, Inc. Guess?, Inc. PetSmart, Inc. PVH Corp. Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 5.1% Atmel Corp.(1) $ Fairchild Semiconductor International, Inc.(1) Lam Research Corp.(1) RF Micro Devices, Inc.(1) Skyworks Solutions, Inc.(1) $ SOFTWARE & SERVICES - 4.4% Alliance Data Systems Corp.(1) $ Synopsys, Inc.(1) ValueClick, Inc.(1) $ TECHNOLOGY HARDWARE & EQUIPMENT - 8.1% Arrow Electronics, Inc.(1) $ Avnet, Inc.(1) DST Systems, Inc. Ingram Micro, Inc. - Class A(1) Jack Henry & Associates, Inc. MICROS Systems, Inc.(1) QLogic Corp.(1) Tech Data Corp.(1) Vishay Intertechnology, Inc.(1) $ TRANSPORTATION - 1.4% Kansas City Southern(1) $ UTILITIES - 7.6% DPL, Inc. $ NV Energy, Inc. Oneok, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 96.2% (identified cost, $27,936,070) $ SHORT-TERM INVESTMENTS - 3.7% Fidelity Government Money Market Fund, 0.01% (2) $ TOTAL SHORT-TERM INVESTMENTS - 3.7% (identified cost, $1,038,844) $ TOTAL INVESTMENTS — 99.9% (identified cost, $28,974,914)* $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ REIT Real Estate Investment Trust Non-income producing security. Variable rate security. Rate presented is as of September 30, 2011. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments At Value $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of September 30, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 100.0% CAPITAL GOODS - 11.2% Cummins, Inc. $ Fluor Corp. General Dynamics Corp. Precision Castparts Corp. $ CONSUMER DURABLES & APPAREL - 6.2% Garmin, Ltd. $ NIKE, Inc. - Class B Ralph Lauren Corp. $ CONSUMER SERVICES - 0.7% WMS Industries, Inc.(1) $ DIVERSIFIED FINANCIALS - 3.9% CME Group, Inc. $ IntercontinentalExchange, Inc.(1) $ ENERGY - 14.0% Atwood Oceanics, Inc.(1) $ Cameron International Corp.(1) Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. Noble Corp.(1) $ FOOD & STAPLES RETAILING - 3.0% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 1.6% Coca-Cola Co. (The) $ HEALTH CARE EQUIPMENT & SERVICES - 4.9% Amsurg Corp.(1) $ Becton Dickinson and Co. Humana, Inc. Stryker Corp. $ INDUSTRIAL - 0.9% FLIR Systems, Inc. $ Joy Global, Inc. $ INSURANCE - 11.5% Aflac, Inc. $ Arch Capital Group, Ltd.(1) PartnerRe, Ltd. RenaissanceRe Holdings, Ltd. $ MATERIALS - 2.3% Freeport-McMoRan Copper & Gold, Inc. $ Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 12.1% Amgen, Inc. $ Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson $ RETAILING - 4.3% Bed Bath & Beyond, Inc.(1) $ Best Buy Co., Inc. Tiffany & Co. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 1.2% Intel Corp. $ SOFTWARE & SERVICES - 10.6% Akamai Technologies, Inc.(1) $ Google, Inc. - Class A(1) Microsoft Corp. Oracle Corp. $ TECHNOLOGY HARDWARE & EQUIPMENT - 8.5% Cisco Systems, Inc. $ Cognizant Technology Solutions Corp., Class A(1) Dolby Laboratories, Inc., Class A(1) First Solar, Inc.(1) Intuit, Inc.(1) Western Digital Corp.(1) $ TRANSPORTATION - 3.1% Kirby Corp.(1) $ TOTAL EQUITY INTERESTS - 100.0% (identified cost, $19,243,629) $ TOTAL INVESTMENTS — 100.0% (identified cost, $19,243,629)* $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (1)Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of September 30, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 97.8% AUSTRALIA - 4.3% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia Rio Tinto, Ltd. Westpac Banking Corp. $ BELGIUM - 1.5% Delhaize Group SA $ BRAZIL - 0.6% Cia de Bebidas das Americas, ADR $ CANADA - 7.5% Agrium, Inc. $ Bank of Nova Scotia Canadian National Railway Co. Canadian Natural Resources, Ltd. CGI Group, Inc. - Class A(1) First Quantum Minerals, Ltd. Nexen, Inc. Teck Resources, Ltd. - Class B Toronto-Dominion Bank (The) $ CHINA - 3.7% Baidu, Inc., ADR(1) $ China Petroleum & Chemical Corp., ADR China Railway Construction Corp., Ltd. - Class H CNOOC, Ltd., ADR ENN Energy Holdings, Ltd. Xinyi Glass Holdings, Ltd. $ DENMARK - 1.2% Carlsberg A/S - Class B $ FINLAND - 1.1% Sampo OYJ - Class A $ Wartsila OYJ $ FRANCE - 9.4% Alstom SA $ BNP Paribas SA Bouygues SA Cie Generale des Etablissements Michelin - Class B France Telecom SA PPR Sanofi Schneider Electric SA Societe Generale SA Technip SA Total SA $ GERMANY - 7.1% Adidas AG $ Allianz SE BASF SE Bayer AG Henkel AG & Co. KGaA (Preferred Stock), 0.72% Infineon Technologies AG Muenchener Rueckversicherungs AG - Class R Siemens AG Volkswagen AG $ HONG KONG - 3.7% Cheung Kong Holdings, Ltd. $ Guangdong Investment, Ltd. Techtronic Industries Co. Yue Yuen Industrial Holdings, Ltd. $ ISRAEL - 0.8% Teva Pharmaceutical Industries, Ltd., ADR $ ITALY - 2.9% Enel SpA $ ENI SpA (Azioni Ordinarie) $ JAPAN - 16.0% Brother Industries, Ltd. $ Daito Trust Construction Co., Ltd. Honda Motor Co., Ltd. ITOCHU Corp. Marubeni Corp. Mitsubishi Corp. Mitsui & Co., Ltd. Nippon Electric Glass Co., Ltd. Nippon Telegraph & Telephone Corp. Nippon Yusen KK ORIX Corp. Sumitomo Corp. USS Co., Ltd. Yamada Denki Co., Ltd. $ NETHERLANDS - 2.5% Aegon NV $ Fugro NV Koninklijke Vopak NV $ NORWAY - 1.7% Telenor ASA $ Yara International ASA $ PORTUGAL - 0.8% Portugal Telecom SGPS SA $ SINGAPORE - 1.2% Jardine Cycle & Carriage, Ltd. $ Oversea-Chinese Banking Corp., Ltd. $ SPAIN - 2.7% Banco Santander SA $ Repsol YPF SA Telefonica SA $ SWEDEN - 2.8% Getinge AB - Class B $ Skanska AB, Class B Svenska Handelsbanken AB - Class A Tele2 AB - Class B $ SWITZERLAND - 8.7% Nestle SA $ Novartis AG Swatch Group AG (The) Zurich Financial Services AG (Inhaberktie)(1) $ UNITED KINGDOM - 17.6% Anglo American PLC $ AstraZeneca PLC Aviva PLC Barclays PLC (Ordinary) BG Group PLC BHP Billiton PLC BP PLC Centrica PLC Ensco PLC, ADR Eurasian Natural Resources Corp. PLC Legal & General Group PLC Rio Tinto PLC Royal Dutch Shell PLC - Class B Standard Chartered PLC Vodafone Group PLC WPP PLC Xstrata PLC $ TOTAL EQUITY INTERESTS - 97.8% (identified cost, $35,828,057) $ SHORT-TERM INVESTMENTS - 1.5% Fidelity Government Money Market Fund, 0.01% (2) $ TOTAL SHORT-TERM INVESTMENTS - 1.5% (identified cost, $527,518) $ TOTAL INVESTMENTS — 99.3% (identified cost, $36,355,575)* $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.7% NET ASSETS — 100.0% $ ADR American Depository Receipt PLC Public Limited Company Non-income producing security. Variable rate security. Rate presented is as of September 30, 2011. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/ Peter M. Donovan Peter M. Donovan President Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: October 20, 2011 By: /s/ Michael J. McKeen Michael J. McKeen Treasurer Date: October 20, 2011
